Exhibit 10.3

 

DATALINK CORPORATION

 

Restricted Stock Award Agreement

Under the 2011 Incentive Compensation Plan

 

Datalink Corporation (the “Company”), pursuant to its 2011 Incentive
Compensation Plan (the “Plan”), hereby grants to you, the Grantee named below,
the number of shares of the Company’s common stock set forth in the table below
(the “Restricted Shares”).  This Award of Restricted Shares (“Restricted Stock
Award”) shall be subject to the terms and conditions set forth in this
Agreement, consisting of this cover page and the Restricted Stock Terms and
Conditions on the following pages, and in the Plan document which is attached.

 

Name of Grantee:         **[                                        ]

 

 

 

 

 

No. of Shares Granted: **[                  ]

 

Date of Grant:                 , 20   

 

 

 

Vesting Schedule:

 

 

 

Dates

 

Number of Shares as to Which the Award Vests

 

 

 

 

 

 

 

 

 

 

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document, a copy of which is attached.  You
acknowledge that you have reviewed these documents and that they set forth the
entire agreement between you and the Company regarding your rights and
obligations in connection with this Restricted Stock Award.

 

GRANTEE:

 

DATALINK CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Datalink Corporation

2011 Incentive Compensation Plan

Restricted Stock Award Agreement

 

Restricted Stock Terms and Conditions*

 

1.             Award of Restricted Stock.  The Company hereby confirms the grant
to you, as of the Date of Grant, of the number of Restricted Shares identified
on the cover page of this Agreement, subject to the restrictions and other terms
and conditions set forth herein.

 

2.             Delivery of Restricted Shares.  As soon as practicable after the
Date of Grant, the Company shall cause the Restricted Shares to be evidenced by
a book-entry in your name with the Company’s transfer agent or by one or more
stock certificates issued in your name.  Until the Restricted Shares vest as
provided in Section 4 of this Agreement, any such stock certificate shall be
held by the Company or its designee, and bear an appropriate legend referring to
the restricted nature of the Restricted Stock evidenced thereby.  You must sign
and deliver to the Company or its designee an assignment separate from the
certificate, in blank, which will be held by the Company or its designee until
the Restricted Shares evidenced by the certificate vest.  Any Restricted Shares
evidenced by a book-entry shall be subject to transfer restrictions and
accompanied by a similar legend.

 

3.             Applicable Restrictions.

 

(a)           Beginning on the Date of Grant, you shall have all rights and
privileges of a stockholder of the Company with respect to the Restricted Shares
except as follows (the “Restrictions”):

 

(i)            dividends and other distributions declared and paid with respect
to the Restricted Shares before they vest shall be subject to Paragraph 3(c);

 

(ii)           none of the Restricted Shares may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of before they vest other than by
will or the laws of descent and distribution; and

 

(iii)          all or a portion of the Restricted Shares may be forfeited in
accordance with Section 6.

 

(b)           Any attempt to dispose of Restricted Shares in a manner contrary
to the Restrictions shall be void and of no effect.

 

(c)           If the Company declares and pays a dividend or other distribution
on its common stock, the Company shall retain custody of all such dividends and
distributions made or declared with respect to any unvested Restricted Shares. 
The Company shall not be required to segregate any such retained dividends or
distributions.  At the time Restricted Shares vest, the Company shall

 

--------------------------------------------------------------------------------

*              Unless the context indicates otherwise, terms that are not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

 

2

--------------------------------------------------------------------------------


 

pay to you (without interest) the portion of such retained dividends and
distributions that relate to the Restricted Shares that vest.

 

4.             Vesting Schedule.  The Restrictions will lapse and the Restricted
Shares will vest and become non-forfeitable, in the amounts and on the dates
specified in the Vesting Schedule on the cover page to this Agreement, so long
as your Service to the Company and its Affiliates has not previously ended.  The
vesting of the Restricted Shares may be accelerated under the circumstances
described in Section 14 of the Plan, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

5.             Release of Unrestricted Shares.  Upon the vesting of Restricted
Shares and the corresponding lapse of the Restrictions, and after the Company
has determined that all conditions to the release of unrestricted Shares,
including Section 8 of this Agreement, have been satisfied, it shall release to
you the unrestricted Shares, as evidenced by issuance of a stock certificate or
certificates without restrictive legend, by electronic delivery of such Shares
to a brokerage account designated by you, or by an unrestricted book-entry
registration of such Shares with the Company’s transfer agent.

 

6.             Termination of Service.  If your Service to the Company and its
Affiliates is terminated before all of the Restricted Shares have vested, you
will immediately forfeit all unvested Restricted Shares, which shall be returned
to the Company.

 

7.             83(b) Election.  You may make and file with the Internal Revenue
Service an election under Section 83(b) of the Code with respect to the grant of
the Restricted Shares hereunder, electing to include in your gross income as of
the Date of Grant the Fair Market Value of the Restricted Shares as of the Date
of Grant.  You shall promptly provide a copy of such election to the Company. 
If you make and file such an election, you shall make such arrangements in
accordance with Section 8 as are satisfactory to the Committee to provide for
the payment of all applicable withholding taxes.

 

8.             Governing Plan Document.  This Agreement and the Restricted Stock
Award are subject to all the provisions of the Plan, and to all interpretations,
rules and regulations which may, from time to time, be adopted and promulgated
by the Committee pursuant to the Plan.  If there is any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan will
govern.

 

9.             Choice of Law.  This Agreement will be interpreted and enforced
under the laws of the state of Minnesota (without regard to its conflicts or
choice of law principles).

 

10.           Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns , and on the successors and
assigns of the Company.

 

11.           Other Agreements.  You agree that in connection with this
Restricted Stock Award, you will execute such documents as may be necessary to
become a party to any stockholder, voting or similar agreements as the Company
may require.

 

3

--------------------------------------------------------------------------------


 

12.           Notices.  Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided. 
Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the Company
at its office at 8170 Upland Circle, Chanhassen, MN 55317, and all notices or
communications by the Company to you may be given to you personally or may be
mailed to you at the address indicated in the Company’s records as your most
recent mailing address.

 

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

4

--------------------------------------------------------------------------------